DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-15 are pending.
Claims 1-3, 6-7 & 9-15 are rejected.
Claims 4-5 & 8 are withdrawn.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112(b)
Claims 1-3, 6-7, 9-10 & 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “a distal end of the wire being connected to a distal end of the insertion section [emphasis added]” on Lines 9-10. It is unclear whether this “distal end of the insertion section” is the same as “a distal end of an insertion section” previously recited on Line 2 of Claim 1, or a separate, different distal end. For the purpose of examination, “a distal end of the wire being connected to a distal end of the insertion section” is being interpreted as “a distal end of the wire being connected to the distal end of the insertion section”.
Regarding Claim 12, Claim 12 recites the limitation “a distal end of the wire is fixed to the distal end portion of the insertion section [emphasis added]” on Line 4. It is unclear whether this “distal end of the wire” is the same as “a distal end of the wire” previously recited on Lines 9-10 of Claim 1, or a separate, different distal end. For the purpose of examination, “a distal end of the wire is fixed to the distal end portion of the insertion section” is being interpreted as “the distal end of the wire is fixed to the distal end portion of the insertion section”.
Regarding Claims 2-3, 6-7, 9-10 & 13-15, Claims 2-3, 6-7, 9-10 & 13-15 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7 & 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (hereinafter "Yamazaki") (US 2016/0029878) in view of Magram (U.S. 5,902,254).
Regarding Claim 1, Yamazaki discloses an endoscope (Fig. 1, an endoscope 2; [0045]), comprising:
a bending portion (Fig. 1, a bending part 14; [0046]) provided at a distal end of an insertion section inserted into a subject (Fig. 1, the bending part 14 is at a distal end of an insertion part 10 inserted into a human body; [0045] & [0046]), the bending portion including a plurality of bending pieces (Fig. 4, a plurality of nodal rings 30; [0051]) consecutively provided and being bendable in at least one direction (Fig. 4, the plurality of nodal rings 30 are coupled in series and configured to bend in a downward direction BD or an upward direction BU; [0052] & [0070]);
a flexible tube (Fig. 1, a flexible tube part 15; [0046]) provided at a proximal end side of the bending portion and has flexibility (Fig. 1, the flexible tube part 15 is flexible and provided at a proximal end side of the bending part 14; [0046]);
a control body (Fig. 1, an operating part 11; [0045]) provided at a proximal end side of the flexible tube (Fig. 1, the operating part 11 is at a proximal end side of the flexible tube part 15; [0046]);
a wire (Fig. 4, an operating wire 40; [0060]) inserted through the bending portion and the flexible tube (Fig. 4, the operating wire 40 is inserted through the bending part 14 and the flexible tube part 15; [0063]), a proximal end of the wire (Fig. 4, a proximal portion of the operating wire 40; [0069]) being connected to the control body (Fig. 4, the proximal portion of the operating wire 40 is wound around an operation mechanism 90 of the operating part 11; [0069]) and a distal end of the wire (Fig. 4, a distal end of the operating wire 40; [0062]) being connected to a distal end of the insertion section (Fig. 2, the distal end of the operating wire 40 is attached to a sleeve 84 of the distal end of the insertion part 10; [0062]); and
a holder (Figs. 2 & 3, a plurality of holders comprising coupling pins 36, sleeves 60 and sleeves 80; [0054], [0062] & [0064]) provided on an inner peripheral surface of at least one of the plurality of bending pieces (Fig. the sleeve 60 of the plurality of holders abut an inner surface of a peripheral part 50 of a base end ring 34 of the plurality of nodal rings 30; [0052] & [0085]).
Yamazaki fails to explicitly disclose a protrusion that is provided on the wire between the proximal end of the wire and the distal end of the wire, the protrusion having a width greater than at least one of a length of the protrusion and a thickness of the protrusion.
However, Magram teaches a wire (Fig.1 , a core wire 2; Col. 3, Lines 31-33) inserted through a medical device (Fig. 1, the core wire 2 is inserted through a catheter; Col. 8, Lines 45-49), comprising:
a proximal end (Fig. 1, a proximal end 4; Col. 3, Lines 36-37);
a distal end (Fig. 1, a distal tip 6; Col. 4, Lines 7-8); and
a protrusion (Fig. 1, a plurality of spheroidal beads 16; Col. 4, Lines 36-37) that is provided on the wire between the proximal end of the wire and the distal end of the wire (a spheroidal bead 16 is disposed between the proximal end 4 and the distal tip 6 of the core wire 2; see Fig. 1), the protrusion having a width greater than at least one of a length of the protrusion (Fig. 1, an aspect ratio of a length of the spheroidal bead 16 to a diameter (i.e., width) of the spheroidal bead 16 is 0.75 (i.e., a spheroidal bead 16 with a length of 3 mm has a diameter of 4 mm; Col. 5, Lines 32-46) and a thickness of the protrusion.
The advantage of the spheroidal beads is to reduce insertion drag of the wire (Magram; Col. 4, Lines 40-43).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the operating wire as disclosed by Yamazaki, to include the spheroidal beads taught by Magram, to reduce insertion drag of the wire (Magram; Col. 4, Lines 40-43).
Regarding wherein the holder being configured to hold the protrusion such that the protrusion is movable relative to the holder in a direction that the insertion section extends, the plurality of holders of Yamazaki would be capable of holding the modified operating wire of Yamazaki. The operating wire of Yamazaki, are disposed with the spheroidal beads of Magram disposed thereon, such that the spheroidal beads of Magram are movable relative to plurality of holders, as the spheroidal beads of Magram are attached to the wire and are configured to move as a beaded wire through the catheter.
Regarding Claim 2, Yamazaki, as previously modified by Magram, discloses the endoscope according to Claim 1. Yamazaki further discloses wherein the wire is at least partially arranged outside a space formed by the inner peripheral surface of the at least one of the plurality of bending pieces and the holder (Fig. 6, an exposed portion of a wire guide pipe 42 of the operating wire 40 is arranged in outside a through-hole 62 formed between the inner surface of the peripheral part 50 and a weld portion 70 of the sleeve 60; [0092]).
Regarding Claim 3, Yamazaki, as previously modified by Magram, discloses the endoscope according to Claim 1. Yamazaki further discloses wherein the holder further comprises:
a first holding portion (Fig. 6, a first welded portion 70; [0090]); and
a second holding portion (Fig. 6, a second welded portion 70; [0090]), the second holding portion being arranged apart from the first holding portion (the first welded portion 70 is arranged apart from the second welded portion 70; see Fig. 6).
Magram further teaches wherein the protrusion comprises first (Fig. 1, a first hemisphere of the spheroidal bead 16; Col. 4, Lines 35-56) and second protrusions (Fig. 1, a second hemisphere of the spheroidal bead 16; Col. 4, Lines 35-56), each protruding away from a straight line joining a center of the at least one of the plurality of bending pieces and the wire on a plane orthogonal to the direction that an insertion direction (the first hemisphere and the second hemisphere each protrude away from an equator of the spheroidal bead 16 in a direction orthogonal to an insertion direction; see Fig. 1).
Regarding wherein the first holding portion is configured to hold the first protrusion and the second holding portion configured to hold the second protrusion, the first welded portion 70 and the second welded portion70 of modified Yamazaki is capable of holding the first hemisphere and second hemisphere, respectively, of the spheroidal bead.
Regarding Claim 6, Yamazaki, as previously modified by Magram, discloses the endoscope according to Claim 1. Magram further teaches wherein the protrusion comprises a curved portion (Fig. 1, the spheroidal bead 16 is spherical; Col. 4, Lines 36-37), wherein a width of the curved portion is greater than at least one of a length of the curved portion and a thickness of the curved portion (Fig. 1, as the spheroidal bead 16 is spherical (i.e., all surfaces are curved) the aspect ratio of the length of the spheroidal bead 16 to the diameter (i.e., width) of the spheroidal bead 16 is 0.75 (i.e., a spheroidal bead 16 with a length of 3 mm has a diameter of 4 mm) which is the same as a curved length and a curved width; Col. 5, Lines 32-46), and the wire is fixed to the curved portion (Fig. 1, the core wire 2 is attached to a curved 17 and curved 18 of the spheroidal bead 16; Col. 4, Lines 43-45).
Regarding Claim 7, Yamazaki, as previously modified by Magram, discloses the endoscope according to Claim 1. Magram further teaches wherein the protrusion comprises a plurality of protrusions (Fig. 1, a plurality of spheroidal beads 16; Col. 4, Lines 36-37), the plurality of protrusions being arranged on the wire and spaced from each other in the direction that the insertion section extends (Fig. 1, the plurality of spheroidal beads 16 are arranged along the core wire 2 in an insertion direction spaced apart from each other by a plurality of gaps 19; Col. 4, Lines 63-67).
Regarding Claim 9, Yamazaki, as previously modified by Magram, discloses the endoscope according to Claim 1. Yamazaki further discloses wherein at least a part of the wire is arranged at a position further from the inner peripheral surface of the at least one of the plurality of bending pieces than the holder in a direction orthogonal to the direction that the insertion section extends (Fig. 6, an exposed portion of a wire guide pipe 42 of the operating wire 40 is arranged further from the inner surface of the peripheral part 50 than a weld portion 70 of the sleeve 60; [0092]).
Regarding Claim 10, Yamazaki, as previously modified by Magram, discloses the endoscope according to Claim 1. Magram further teaches wherein the protrusion is fixed to the wire to prevent relative movement between the protrusion and the wire in the direction that the insertion section extends (Fig. 1, the spheroidal bead 16 is securely attached to the core wire 2; Col. 4, Lines 35-43).
Regarding Claim 11, Yamazaki discloses an insertion section (Fig. 1, an insertion part 10; [0045]) for use with an endoscope (Fig. 1, an endoscope 2; [0045]), the insertion section being configured for insertion into a subject (Fig. 1, the insertion part 10 inserted into a human body; [0045]), the insertion section comprising:
a bending portion (Fig. 1, a bending part 14; [0046]) provided at a distal end of the insertion section inserted into a subject (Fig. 1, the bending part 14 is at a distal end of the insertion part 10; [0045] & [0046]), the bending portion including a plurality of bending pieces (Fig. 4, a plurality of nodal rings 30; [0051]) consecutively provided and being bendable in at least one direction (Fig. 4, the plurality of nodal rings 30 are coupled in series and configured to bend in a downward direction BD or an upward direction BU; [0052] & [0070]);
a flexible tube (Fig. 1, a flexible tube part 15; [0046]) provided at a proximal end side of the bending portion and has flexibility (Fig. 1, the flexible tube part 15 is flexible and provided at a proximal end side of the bending part 14; [0046]);
a wire (Fig. 4, an operating wire 40; [0060]) inserted through the bending portion and the flexible tube (Fig. 4, the operating wire 40 is inserted through the bending part 14 and the flexible tube part 15; [0063]), the wire having first (Fig. 4, a proximal portion of the operating wire 40; [0069]) and second ends (Fig. 4, a distal end of the operating wire 40; [0062]), the wire being configured to transmit an operation of a user to the distal end of the insertion section (Fig. 4, the proximal portion of the operating wire 40 is wound around an operation mechanism 90 of an operating part 11 to transmit an operation from a user to the distal end of the insertion part 10; [0069]); and
a holder provided on an inner peripheral surface of at least one of the plurality of bending pieces (Fig. the sleeve 60 of the plurality of holders abut an inner surface of a peripheral part 50 of a base end ring 34 of the plurality of nodal rings 30; [0052] & [0085]).
Yamazaki fails to explicitly disclose a protrusion that is provided on a middle of the wire between the first and second ends, the protrusion having a width greater than at least one of a length of the protrusion and a thickness of the protrusion.
However, Magram teaches a wire (Fig.1 , a core wire 2; Col. 3, Lines 31-33) inserted through a medical device (Fig. 1, the core wire 2 is inserted through a catheter; Col. 8, Lines 45-49), comprising:
a proximal end (Fig. 1, a proximal end 4; Col. 3, Lines 36-37);
a distal end (Fig. 1, a distal tip 6; Col. 4, Lines 7-8); and
a protrusion (Fig. 1, a plurality of spheroidal beads 16; Col. 4, Lines 36-37) that is provided on the wire between the proximal end of the wire and the distal end of the wire (a spheroidal bead 16 is disposed between the proximal end 4 and the distal tip 6 of the core wire 2; see Fig. 1), the protrusion having a width greater than at least one of a length of the protrusion (Fig. 1, an aspect ratio of a length of the spheroidal bead 16 to a diameter (i.e., width) of the spheroidal bead 16 is 0.75 (i.e., a spheroidal bead 16 with a length of 3 mm has a diameter of 4 mm; Col. 5, Lines 32-46) and a thickness of the protrusion.
The advantage of the spheroidal beads is to reduce insertion drag of the wire (Magram; Col. 4, Lines 40-43).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the operating wire as disclosed by Yamazaki, to include the spheroidal beads taught by Magram, to reduce insertion drag of the wire (Magram; Col. 4, Lines 40-43).
Regarding wherein the holder being configured to hold the protrusion such that the protrusion is movable relative to the holder in a direction that the insertion section extends, the plurality of holders of Yamazaki would be capable of holding the modified operating wire of Yamazaki. The operating wire of Yamazaki, are disposed with the spheroidal beads of Magram disposed thereon, such that the spheroidal beads of Magram are movable relative to plurality of holders, as the spheroidal beads of Magram are attached to the wire and are configured to move as a beaded wire through the catheter.
Regarding Claim 12, Yamazaki, as previously modified by Magram, discloses the endoscope according to Claim 1. Yamazaki further discloses wherein the insertion section comprises a distal end portion (Figs. 2 & 4, a distal end ring 32; [0052]) at a distal end of the plurality of bending pieces (Figs. 2 & 4, the distal end ring 32 is at a distal end of the plurality of nodal rings 30; [0052]), and a distal end of the wire is fixed to the distal end portion of the insertion section (Fig. 2, the distal end of the operating wire 40 is attached to a sleeve 84 of the distal end ring 32 of the insertion part 10; [0062]).
Regarding Claim 13, Yamazaki, as previously modified by Magram, discloses the endoscope according to Claim 1. Magram further teaches wherein the protrusion comprises at least a first protrusion (Fig. 1, a proximal spheroidal bead 16; Col. 4, Lines 36-37) and a second protrusion (Fig. 1, a distal spheroidal bead 16; Col. 4, Lines 36-37), each provided to the wire and offset from each other in a longitudinal direction of the wire (the proximal spheroidal bead 16 and the distal spheroidal bead 16 are both disposed on the core wire 2 wherein the distal spheroidal bead 16 is distal the proximal spheroidal bead 16; see Fig. 1).
Regarding Claim 14, Yamazaki, as previously modified by Magram, discloses the endoscope according to Claim 13. Magram further teaches wherein a first length of the first protrusion is different from a second length of the second protrusion (Fig. 1, a length of the proximal spheroidal bead 16 is different than a length of the distal spheroidal bead 16; Col. 5, Lines 47-53).
Regarding Claim 15, Yamazaki, as previously modified by Magram, discloses the endoscope according to Claim 7. Yamazaki further discloses wherein the plurality of bending pieces comprise a distal most bending piece (Figs. 2 & 4, a distal end ring 32; [0052]) disposed at a distal most end of the plurality of bending pieces (Figs. 2 & 4, the distal end ring 32 is at a distal end of the plurality of nodal rings 30; [0052]) and a plurality of additional bending pieces proximal to the distal most bending piece (Fig. 4, additional nodal rings 30 are disposed proximally to the distal end ring 32; [0051]), the holder comprises a plurality of holders (Figs. 2 & 3, a plurality of holders comprising coupling pins 36, sleeves 60 and sleeves 80; [0054], [0062] & [0064]), and the plurality of holders being provided on the plurality of additional bending pieces (Figs. 3 & 4, the coupling pins 36 are provided on the additional nodal rings 30; [0054]).
Regarding wherein the plurality of holders corresponds to the plurality of protrusions, the plurality of holders of Yamazaki are capable of corresponding to the plurality of spheroidal beads 16 of Magram disposed on the modified operating wire of Yamazaki.
Response to Arguments
Applicant’s arguments, see Page 6, filed January 3, 2022, with respect to the invocation of 35 U.S.C. § 112(f) have been fully considered and are persuasive in light of amendments to the claims.
35 U.S.C. § 112(f) is no longer invoked.
Applicant’s arguments, see Page 6, filed January 3, 2022, with respect to the rejections under 35 U.S.C. § 112(a) of Claims 1-3, 6-7 & 9-10 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(a) of Claims 1-3, 6-7 & 9-10 have been withdrawn.
Applicant’s arguments, see Pages 6-7, filed January 3, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-3, 6-7 & 9-10 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-3, 6-7 & 9-10 have been withdrawn.
Applicant’s arguments, see Pages 7-10, filed January 3, 2022, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-3, 6-7 & 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795